                                                        U.S. Department of Justice
           Case 5:21-cr-00281-EGS Document 5 Filed 07/30/21 Page 1 of 1


                                                        Bruce D. Brandler
                                                        Acting United States Attorney
                                                        Middle District of Pennsylvania

                                                        Website: www.justice.gov/usao/pam/
                                                        Email: usapam.contact@usdoj.gov
William J. Nealon Federal Building   Ronald Reagan Federal Building   Herman T. Schneebeli Federal Building
Suite 311                            Suite 220                        Suite 316
235 N. Washington Avenue             228 Walnut Street                240 West Third Street
P.O. Box 309                         P.O. Box 11754                   Williamsport, PA 17701-6465
Scranton, PA 18503-0309              Harrisburg, PA 17108-1754        (570) 326-1935
(570) 348-2800                       (717) 221-4482                   FAX (570) 326-7916
FAX (570) 348-2037/348-2830          FAX (717) 221-4493/221-2246

                                                                Please respond to: Scranton


                                                 July 30, 2021

U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

                Re:      United States v. Anthony Elonis
                         Criminal No. 21-cr-281
Dear Clerk:

      Please unimpound the Indictment in regard to the above-
captioned case. The Indictment was filed on July 21, 2021.

                                                 Very truly yours,

                                                 BRUCE D. BRANDLER
                                                 Acting United States Attorney

                                                 /s/ Robert J. O’Hara
RJO:lem                                          ROBERT J. O’HARA
                                                 Assistant U.S. Attorney
